This is an appeal by the Gailey Coal Company, Inc., from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of an Unemployment Insurance referee holding certain truck-driver-owners to be employees of the appellant under the *1024Unemployment Insurance Law [Labor Law, §§ 602-539] and holding the appellant to be liable for the payment of contributions based upon the earnings of the driver-owners of the appellant. The appellant had a contract with a labor union representing the truck drivers as employees and contracted for the use of the trucks. Throughout the contract the appellant is referred to as the employer. The evidence in the record supports the decision of the Unemployment Insurance Appeal Board which should be affirmed, with costs. Order of the Unemployment Insurance Appeal Board affirmed, with costs. Crapser, Bliss, Heffernan and Foster, JJ., concur: Hill, P. J., dissents.